Appeal from a judgment of the County Court of Sullivan County (Hanofee, J.), rendered April 5, 1990, convicting defendant upon his plea of guilty of the crime of grand larceny in the fourth degree.
We reject defendant’s contention that the sentence he received upon his plea of guilty to the crime of grand larceny in the fourth degree was harsh and excessive. Although the sentence was the harshest which could be imposed, it was in accordance with the plea-bargain agreement (see, People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899). Furthermore, another more serious charge was dropped as a result of the plea agreement. Under these circumstances and given defendant’s criminal background, we cannot say that County Court abused its discretion in sentencing defendant as a second felony offender to a prison term of 2 to 4 years (see, People v Dean, 155 AD2d 774, lv denied 75 NY2d 812). We have considered defendant’s remaining contentions and find them lacking in merit.
Judgment affirmed. Mahoney, P. J., Casey, Weiss, Yesawich, Jr., and Harvey, JJ., concur.